Exhibit 10.8 Qualstar Corporation EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (the “Agreement”), dated as of March 6, 2014, is entered into between Qualstar Corporation, a California corporation with principal offices located at 3990-B Heritage Oak Court, Simi Valley, CA 93063, (“Qualstar” or the “Company”) and Steven N. Bronson, an individual residing at 2751 Queens Garden Court, Westlake Village, California 91361 (“Executive”)(each a “Party” and collectively, the “Parties”). W I T N E S S E T H : WHEREAS, Qualstar desires to employ Executive, and Executive is willing to accept such employment on such terms and conditions as set forth below, NOW, THEREFORE, in consideration of the mutual covenants and agreements set forth in this Agreement, Qualstar and Executive agree as follows: 1. Employment . Qualstar hereby employs Executive as its Chief Executive Officer and President, subject to the terms and conditions set forth in this Agreement. 2. Term . The term of this Agreement shall commence on July 3, 2013, and terminate on June 30, 2014 (the “Term”), subject to earlier termination pursuant to the provisions herein. The Term of this Agreement shall automatically renew for additional one-year periods unless the Company or Executive provides written notice to the other Party that the Agreement shall not be renewed at least thirty (30) days prior to the renewal date. 3. Duties . Executive shall serve as Chief Executive Officer and President and shall perform all duties commensurate with his positions and as may be assigned to him by the Board of Directors of the Company. It is understood that Executive will not devote his full business time and energies to the business and affairs of the Company, however Executive shall use his best efforts, skills and abilities to promote the interests of the Company and to diligently and competently perform the duties of his positions. 4. Compensation and Benefits . Compensation . During the term of this Agreement, as compensation for the satisfactory performance of all duties to be performed by Executive hereunder, Qualstar shall pay Executive guaranteed compensation of $200,000.00 per annum, paid bi-weekly less required deductions for state and federal withholding tax, Social Security, and any other applicable employee benefit contributions and taxes. 4.2 Bonus Compensation . The Executive shall be eligible to earn up to 50% of his base compensation (up to $100,000 per year) in the form of a fiscal year-end bonus, based on his success in the following areas: organizational restructuring, a return to P&L profitability (or a return to breakeven), positive operating cash flow, cost containment (at the gross line and within SG&A), sales network expansion, and public company compliance. The bonus shall be awarded solely at the discretion of the full Board. Paid Time Off (PTO) . The Executive shall have access to five (5) weeks (25 days) of Paid Time Off effective as of the beginning of his tenure on July 3, 2013. This PTO allowance shall be in addition to the Paid Holidays that are provided as part of the standard benefit package for all Qualstar employees. Paid Time Off Sign-On Bonus . The Executive shall also receive one (1) additional week (5 days) of PTO in August 2013, in recognition of a family vacation that was already planned prior to Executive being appointed to the position. Benefit Package . The benefits offered to the Executive by Qualstar, including but not limited to, Medical, Dental, Life Insurance, Short Term or Long Term Disability, Holidays, 401(K), etc., shall be exactly the same as offered by the Company to other employees. No exclusive top-tier benefit plans shall be offered, as part of Executive compensation. Equity Grant. Subject to the Board’s sole discretion the Executive may be entitled to receive equity grants of Qualstar’s securities as part of Executive’s compensation package. 5. Reimbursement of Business Expenses . During the term of this Agreement, upon submission of proper invoices, receipts or other supporting documentation satisfactory to Qualstar and in specific accordance with such guidelines as may be established from time to time, Executive shall be reimbursed by Qualstar for all reasonable business expenses actually and necessarily incurred by Executive on behalf of Qualstar in connection with Executive’s performance of services under this Agreement. 6. Representations as to Employability . Absence of prior restrictions . Executive represents and warrants that Executive is not party to, or bound by, any agreement or commitment, or subject to any restriction, including, but not limited to agreements related to previous employment containing confidentiality, non-solicitation, non-poaching or non-compete covenants, which would adversely affect the business of Qualstar or Executive’s performance of duties under this Agreement. Absence of third party proprietary information . Executive represents and warrants that Executive is not in possession of and will not bring onto the Company’s premises or access or utilize any proprietary information of any prior employer or other third-party that Executive is not permitted to have. Executive represents, further, that Executive will be able to fulfill Executive’s duties hereunder without such proprietary information by utilizing only information that is generally available in the public domain or the rightful property of Executive or the Company. 7. Confidentiality and Proprietary Information . 7.1 Non-Disclosure . During the course of Executive’s employment with Qualstar, Executive will learn of Confidential Information (as defined below) and Executive may develop Confidential Information on behalf of Qualstar. Executive agrees that Executive will not use or disclose to any person (except as required by applicable law or for the proper performance of Executive’s duties and responsibilities for Qualstar) any Confidential Information obtained or created by Executive incident to Executive’s employment or any other association with Qualstar. Executive understand that this restriction shall continue to apply after Executive’s employment terminates, regardless of the reason for such termination. 7.2 Protection of Information . All information, data, documents, records and files, in any kind of media, relating to the business (whether past, present or future) of Qualstar (“Confidential Information”), whether or not prepared by Executive, shall be the sole and exclusive property of Qualstar. Executive agrees to safeguard all Confidential Information and to surrender to Qualstar, at the time Executive’s employment terminates or at such earlier time as requested, all tangible forms of Confidential Information of Qualstar then in Executive’s possession or control, and to destroy or retrieve any copies, such that no Confidential Information which was at any time in Executive’s possession or control will exist in tangible form other than what Executive has turned over to Qualstar or destroyed. 8. Application of IRC Section 409A . a. If Executive is a “specified employee” within the meaning of Internal Revenue Code (“IRC”) Section 409A(a)(2)(B)(i) and any payment required to be made or benefit required to be provided pursuant to this Agreement is subject to IRC Section 409A and not exempt from those requirements under any applicable regulations or other guidance of general applicability, then any such payment otherwise payable on account of Employee’s separation from service during the period ending on the date that is six (6) months after the separation from service shall be paid in a lump sum on the date that is six (6) months after Executive’s separation from service instead of the date on which it would otherwise be paid; provided, however, that deferred compensation to which Executive is entitled under this Agreement need not be delayed under this subparagraph to the extent those payments would comply with the requirements of Treasury Regulations Section 1.409A-1(b)(9)(iii), which generally requires that the total of such payments not exceed two (2) times the lesser of (1) Executive’s annualized compensation based on his annual rate of pay in the year before the Executive’s separation from service or (2) the Code Section 401(a)(17) limit applicable to qualified plans during the year of Executive’s separation from service, In determining whether Executive is a “specified employee” Qualstar (or its delegate) may, but need not, elect in writing, subject to applicable limitations under IRC Section 409A, any of the special effective rules prescribed in Treasury Regulation Section 1.409A-1(i). b. To the extent applicable, it is intended that this Agreement comply with the provisions of IRC Section 409A, so as to prevent inclusion in gross income of any amounts payable or benefits provided hereunder in a taxable year that is prior to the taxable year or years in which such amounts or benefits would otherwise actually be distributed, provided or otherwise made available to Executive. This Agreement shall be construed, administered, and governed in a manner consistent with this intent and the following provisions of this paragraph shall control over any contrary provisions of this Agreement. c.
